    Case 3:20-cr-01032-AET Document 9 Filed 03/31/21 Page 1 of 1 PageID: 33




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITEDSTATES                   *
                                *
            v.                  *      CRIM. NO. FU$(7
                                *
   %5$'/(<0$5.&2+(1          *
                                *
                              *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Standing Order 2020-06, this Court finds:
  ✔     That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
  ✔     Video Teleconferencing

        Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

               The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.

               Other:




Date:      
                                                            Honorable Douglas E. Arpert
                                                            United
                                                                 d Statess Magistrate
                                                             nited                     Judge
                                                                           Magistraate Ju
